--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 10-K [adamis-10k_0627.htm]
 
Exhibit 10.46


Agreement No. 07-0170
 
STANDARD EXCLUSIVE START-UP COMPANY LICENSE AGREEMENT
 
This Agreement is made effective the 2nd day of January, 2008, by and between
Wisconsin Alumni Research Foundation (hereinafter called "WARF"), a nonstock,
nonprofit Wisconsin corporation, and Colby Pharmaceutical Company (hereinafter
called "Licensee"), a corporation organized and existing under the laws of
Delaware;
 
WHEREAS, WARF owns certain intellectual property rights in the inventions
described in the "Licensed Patents" defined below, and WARF is willing to grant
a license to Licensee under any one or all of the Licensed Patents and Licensee
desires a license under all of them;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:
 
Section 1.              Definitions.
 
For the purpose of this Agreement, the Appendix A definitions shall apply.
 
Section 2.              Grant.
 
A.           License.
 
WARF hereby grants to Licensee an exclusive (subject to Section 2C and Section
14) and sublicensable (pursuant to Section 2B) right and license under the
Licensed Patents to make, have made, use, offer to sell, sell (directly or
indirectly), improve, import and export Products in the Licensed Field and
Licensed Territory.
 
B.           Sublicenses.
 
(i)           Licensee may grant written, exclusive or non-exclusive sublicenses
to third parties. Licensee shall have the same responsibility for the activities
of any sublicensee as if the activities were directly those of Licensee.
Licensee shall provide WARF with the name, contact information and address of
any sublicensee as well as information regarding the number of full-time
employees of any such sublicensee to allow WARF to determine whether it can
maintain its small entity filing status for patent prosecution and maintenance
purposes. In the event of termination of this Agreement, all outstanding
sublicense agreements, not in default, will be assigned by Licensee to WARF and
the sublicenses will remain in full force and effect with WARF as the licensor
instead of Licensee, but the sublicenses will be automatically conformed so that
the duties of WARF under the sublicenses will not be greater than the duties of
WARF under this Agreement, and the rights of WARF under the sublicenses will not
be less than the rights of WARF under this Agreement, including all financial
consideration and other rights of WARF. Any agreement granting a sublicense
shall contain provisions corresponding to those of this Section 2B respecting
termination and the conditions of continuation of sublicenses.
 
(ii)           With respect to sublicenses granted by Licensee under this
Section 2B, Licensee shall pay to WARF an amount equal to what Licensee would
have been required to pay to WARF had Licensee sold the amount of Products sold
by such sublicensee. In addition, if Licensee receives any fees or other
payments in consideration for any rights granted under a sublicense, and such
fees or payments are not based directly upon the amount or value of Products
sold by the sublicensee or provided as a reimbursement for actual research and
development costs incurred by Licensee under a
 


Colby Pharma Lupeol License 07-0170.11
 
Page 1 of 23
[initial.jpg]

--------------------------------------------------------------------------------

 


research contract between Licensee and the sublicensee, then Licensee shall pay
to WARF a percentage of such payments (excluding, for avoidance of doubt, any
sublicense royalty payments or payments made by such sublicensee against any
portion of the milestone payment obligations of Section 4D that Licensee imposes
on such sublicensee) according to the following schedule:
 
(1)           forty percent (40%) of amounts received under each
agreement entered into before an Investigational New Drug ("IND") application is
filed by Licensee with the Federal Drug Administration ("FDA") for a Product
made a subject of the sublicense;
 
(2)           thirty percent (30%) of amounts received under each agreement
entered into after the filing of an lND under item (1) above until completion of
a Phase I clinical trial by Licensee for that Product;
 
(3)           twenty-five percent (25%) of amounts received under each agreement
entered into after completion of item (2) above until completion of a Phase II
clinical trial by Licensee for that Product;
 
(4)           twenty percent (20%) of amounts received under each
agreement entered into after completion of item (3) above until a New Drug
Application ("NDA") has been approved by the FDA for that Product; and
 
(5)           ten percent (10%) of amounts received under each agreement
 entered into after the NDA has been approved by the FDA for that Product.
 
Licensee shall not receive from sublicensees anything of value in lieu of cash
payments in consideration for any sublicense under this Agreement without the
express prior written permission of WARF; provided, however, that in no event
shall this limitation be construed to preclude Licensee from receiving
materials, assistance or other non-cash consideration from such sublicensee that
is reasonably intended to facilitate Licensee's fulfillment of its performance
obligations under the applicable sublicense agreement. Any payments owing to
WARF hereunder shall be made in the manner specified in Section 4F below.
 
C.           Reservation of Rights.
 
WARF hereby reserves the right to grant non-profit research institutions and
governmental agencies non-exclusive licenses to practice and use the inventions
of the Licensed Patents for Non­-Commercial Research Purposes. WARF agrees to
provide Licensee at least thirty (30) days prior notice before granting any such
license to give Licensee the opportunity to discuss with WARF the merits thereof
WARF, the University of Wisconsin and the inventors of the Licensed Patents
shall have the right to publish any information included in the Licensed
Patents.
 
Section 3.                      Development.
 
A.           Licensee shall use reasonable efforts to diligently develop,
manufacture, market and sell Products in each Licensed Field and Licensed
Territory throughout the term of this Agreement. Such activities shall include,
without limitation, those activities listed in the Development Plan attached
hereto as Appendix E. Licensee agrees that said Development Plan is reasonable
and that it shall take all reasonable steps to meet the development program as
set forth therein.
 
B.           Beginning in calendar year 2008 and until the Date of First
Commercial Sale, Licensee shall provide WARF with a written Development Report
summarizing Licensee's development activities since the last Development Report
and any necessary adjustments to the Development Plan. Licensee agrees to
provide each Development Report to WARF on or before thirty (30) days from the
end of each semi-annual period ending June 30 and December 31 for which a report
is due, and shall set forth in each Development Report sufficient detail to
enable WARF to ascertain Licensee's progress toward the
 


Colby Pharma Lupeol License 07-0170.11
 
Page 2 of 23
[initial2.jpg]
 

--------------------------------------------------------------------------------

 


requirements of the Development Plan. WARF reserves the right to audit
Licensee's records relating to the development activities required hereunder.
Such record keeping and audit procedures shall be subject to the procedures and
restrictions set forth in Section 6 for auditing the financial records of
Licensee.
 
C.           Licensee agrees to and warrants that it intends to develop Products
for the commercial market. Licensee acknowledges that any failure by Licensee to
reasonably implement the Development Plan, or any failure by Licensee to make
timely submission to WARF of any Development Report, or Licensee's provision of
information to WARF regarding Licensee's development activities hereunder that
is intentionally false, shall be a material breach of this Agreement.
 
D.           Licensee further agrees to meet the following Milestones:
 
(i)           Licensee will obtain or access at least $750,000 in cumulative
funding from all sources other than non-convertible debt instruments, including
but not limited to grant funds, by December 31, 2009.
 
(ii)           Licensee will obtain or access at least $2 million in cumulative
funding from all sources other than non-convertible debt instruments, including
but not limited to grant funds, by December 31, 2010.
 
(iii)           Licensee will obtain or access at least $3.25 million in
cumulative funding from all sources other than non-convertible debt instruments,
including but not limited to grant funds, by December 31, 2011.
 
(iv)           Licensee will file an IND on a Product by December 31, 2012.
 
(v)           Licensee will enroll its first patient under a Phase II clinical
trial on a Product by December 31, 2014.
 
(vi)           Licensee will file an NDA on a Product by December 31, 2020.
 
The Milestones set forth in Section 3D(i)-(iv) are collectively referred to
herein as the "Funding Milestones." The Milestones set forth in Section
3D(v)-(vii) are collectively referred to herein as the "Commercialization
Milestones." Notwithstanding anything herein to the contrary, WARF's sole and
exclusive remedy for Licensee's failure to meet the Funding Milestones shall be
as set forth in Section 7D below and for Licensee's failure to meet the
Commercialization Milestones shall be as set forth in Section 7E below.
 
Section 4.                      Consideration.
 
A.           License Fee.
 
In lieu of the license fees that would traditionally be charged for the license
granted hereunder, Licensee agrees, pursuant to the Equity Agreement between the
parties, to issue to WARF seven hundred and fifty thousand (750,000) shares of
common stock, which number equals seven and one half percent (7.5%) of the
outstanding capital shares of Licensee.
 
B.           Royalty.
 
(i)           In addition to the equity granted under Section 4A, Licensee
agrees to pay to WARF as "earned royalties" a royalty calculated as a percentage
of the Net Sales of Products


Colby Pharma Lupeol License 07-0170.11
 
Page 3 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
covered by a Valid Claim in a country where such Product is used, manufactured,
sold or otherwise transferred. The royalty is deemed earned as of the earlier of
the date the Product is actually sold and paid for, the date an invoice is sent
by Licensee or its sublicensee(s), or the date a Product is transferred to a
third party for any promotional reasons. The royalty shall remain fixed while
this Agreement is in effect at a rate of five percent (5%) of the Net Sales of
those Products covered by a Valid Claim in a country where such Product is used,
manufactured, sold or otherwise transferred.
 
(ii)           If Licensee is required to pay royalties to one or more
independent third parties during any calendar year to obtain a license or
similar right in the absence of which Licensee could not legally make, use or
sell Products, the royalty payable to WARF may be reduced according to a
one-to-one percentage ratio, based on the percentage of royalty due to the
independent third party(ies). For example, if such royalty agreement with an
independent third party requires that Licensee pay a one-half of one percent
(0.5%) royalty fee to that party, Licensee may reduce the royalty due WARF by
one-half of one percent (0.5%). To provide another example, if such royalty
agreement with an independent third party requires that Licensee pay a one and
one half percent (1.5%) royalty fee to that party, Licensee may reduce the
royalty due WARF by one and one half percent (1.5%). Notwithstanding the
foregoing, in no event shall the royalty due WARF be reduced to less than two
and one-half percent (2.5%).
 
C.           Minimum Royalty.
 
Licensee further agrees to pay to WARF a minimum royalty of $25,000 per calendar
year or part thereof during which this Agreement is in effect starting in
calendar year 2021, against which any earned royalty paid for the same calendar
year will be credited. The minimum royalty for a given year shall be due at the
time payments are due for the calendar quarter ending on December 31. It is
understood that the minimum royalties will apply on a calendar year basis, and
that sales of Products requiring the payment of earned royalties made during a
prior or subsequent calendar year shall have no effect on the annual minimum
royalty due WARF for any given calendar year.
 
D.           Milestone Payments.
 
Licensee further agrees to pay to WARF milestone payments as outlined below
within thirty (30) days from the specified event, whether achieved by or on
behalf of Licensee or its sublicensee(s).
 
(i)           $25,000 upon the filing of the first IND or comparable regulatory
filing for a human therapeutic Product.
 
(ii)           $150,000 upon the enrollment of its first patient under a Phase
II clinical trial for the first human therapeutic Product.  For the sake of
clarity, a Phase I/lla shall not be considered a Phase II Clinical Trial for the
purposes of this Agreement. This milestone payment will be due upon the first
enrollment of a Phase II, Phase Ilb or prior to initializing a Phase III
clinical trial for the first human therapeutic Product, whichever comes first.
 
(iii)           $200,000 upon the enrollment of its first patient under a Phase
III clinical trial for the first human therapeutic Product.
 
(iv)           $250,000 for the first NDA or comparable regulatory approval for
a human therapeutic Product.
 
WARF acknowledges that Licensee is only obligated to make one milestone payment
to WARF under this Agreement for each of the above milestones and that License
will not be obligated to make a second payment for any subsequent occurrence of
the same milestone.
 
Colby Pharma Lupeol License 07-0170.11
 
Page 4 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
E.           Patent Fees and Costs.
 
(i)           Licensee also agrees to reimburse WARF for all reasonable
documented out of pocket costs incurred by WARF in filing, prosecuting and
maintaining the Licensed Patents during the term of this Agreement. All such
amounts shall accrue for a period of four (4) years after the Effective Date
("Accrual Period"), at which time WARF shall begin invoicing Licensee on an
annual basis. Amounts accrued during the Accrual Period shall be paid to WARF in
four (4) equal annual installments beginning on the four (4) year anniversary
date of the Effective Date. Within thirty (30) days of the end of each year
during the Accrual Period, WARF shall provide Licensee with a report detailing
the costs and expenses to be reimbursed to WARF under this Section 4E(i). All
costs incurred by WARF after the Accrual Period shall be billed on an annual
basis and shall be in addition to any accrued amounts then owed to WARF. All
amounts due to WARF under this Section 4E shall be paid within thirty (30) days
of receiving an invoice from WARF.
 
(ii)           Licensee acknowledges that foreign rights are not available under
the Licensed Patents. WARP will prosecute the Licensed Patents until WARF
determines that continued prosecution is unlikely to result in the issuance of a
patent. Licensee shall have the right to review and comment on any significant
prosecution actions and correspondences received pertaining to the filing,
prosecution and maintenance of the Licensed Patents. WARF shall forward a copy
of such actions and correspondence to Licensee within thirty (30) days of their
receipt by WARF. WARF shall review and consider in good faith the opinions and
proposals submitted by Licensee if such opinions and proposals are provided to
WARF within thirty (30) days from the date WARF provided the copy of the action
or correspondence to Licensee. If WARF decides to abandon prosecution or
maintenance of any patent or patent application under the Licensed Patents, WARF
shall provide Licensee notice of WARF's intent to abandon such patent or patent
application in writing forty-five (45) days prior to the expiration of the
deadline for abandonment. In such event, Licensee shall have the right to
continue maintenance or prosecution of said patent or patent application, at its
own expense, on behalf of WARF and Licensee, to the extent allowed under
applicable law.


F.           Accounting; Payments.
 
(i)           Amounts owing to WARE under Sections 2B and 4B shall be paid on a
quarterly basis, with such amounts due and received by WARF on or before the
thirtieth (30th) day following the end of the calendar quarter ending on March
31, June 30, September 30 or December 31 in which such amounts were earned. The
balance of any amounts which remain unpaid more than sixty (60) days after they
are due to WARF shall accrue interest until paid at the rate of the lesser of
one percent (1%) per month or the maximum amount allowed under applicable law.
However, in no event shall this interest provision be construed as a grant of
permission for any payment delays.
 
(ii)           Except as otherwise directed, all amounts owing to WARF under
this Agreement shall be paid in U.S. dollars to WARF at the address provided in
Section 16(a). All royalties owing with respect to Net Sales stated in
currencies other than U.S. dollars shall be converted at the rate shown in the
Federal Reserve Noon Valuation - Value of Foreign Currencies on the day
preceding the payment. WARF is exempt from paying income taxes under U.S. law.
Therefore, all payments due under this Agreement shall be made without deduction
for taxes, assessments, or other charges of any kind which may be imposed on
WARF by any government outside of the United States or any political subdivision
of such government with respect to any amounts payable to WARF pursuant to this
Agreement. All such taxes, assessments, or other charges shall be assumed by
Licensee or its sublicensee(s).
 
Colby Pharma Lupeol License 07-0170.11
 
Page 5 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
(iii)           A full accounting showing how any amounts owing to WARF under
Sections 2B and 4B have been calculated shall be submitted to WARF on the date
of each such payment. Such accounting shall be on a per-country and product
line, model or tradename basis and shall be summarized on the form shown in
Appendix C of this Agreement. In the event no payment is owed to WARF, a
statement setting forth that fact shall be supplied to WARF.
 
Section 5.                      Certain Warranties of WARF.
 
A.           WARF warrants that except as otherwise provided under Section 14 of
this Agreement with respect to U.S. Government interests, it is the owner of the
Licensed Patents or otherwise has the right to grant the licenses granted to
Licensee in this Agreement. However, nothing in this Agreement shall be
construed as:
 
(i)           a warranty or representation by WARF as to the validity or scope
of any of the Licensed Patents;
 
(ii)           a warranty or representation that anything made, used, sold or
otherwise disposed of under the license granted in this Agreement will or will
not infringe patents of third parties; or
 
(iii)           an obligation to furnish any know-how not provided in the
Licensed Patents or any services other than those specified in this Agreement.
 
B.           WARF MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR OTHER DISPOSITION BY LICENSEE, ITS SUBLICENSEES OR
THEIR VENDEES OR OTHER TRANSFEREES OF PRODUCTS INCORPORATING OR MADE BY USE OF
INVENTIONS LICENSED UNDER THIS AGREEMENT.
 
C.           Licensee represents and warrants that Products sold in the U.S. and
produced under the license granted herein shall be manufactured substantially in
the United States as required by 35 U.S.0 § 204 and applicable regulations of
Chapter 37 of the Code of Federal Regulations, unless the Federal agency that
funded the applicable invention waives such requirement.
 
Section 6.                      Recordkeeping.
 
A.           Licensee and its sublicensee(s) shall keep books and records
sufficient to verify the accuracy and completeness of Licensee's and its
sublicensee(s)'s accounting referred to above, including without limitation
inventory, purchase and invoice records relating to the Products or their place
of manufacture. In addition, Licensee shall maintain documentation evidencing
that Licensee is in fact pursuing development of Products as required herein.
Such documentation may include, but is not limited to, invoices for studies
advancing development of Products, laboratory notebooks, and filings made to the
Internal Revenue Department to obtain tax credit, if available, for research and
development of Products. Such books and records shall be preserved for a period
not less than six (6) years after they are created during and after the term of
this Agreement.
 
B.           Within thirty (30) days of WARF's request, Licensee and each of its
sublicensee(s) shall take all reasonable steps necessary so that WARF may review
at a single location for Licensee and at single locations for each sublicensee,
all of the relevant books and records to allow WARF to verify the accuracy of
Licensee's and its sublicensee(s)'s royalty reports and Development Reports.
Once per year during the term of this Agreement WARF may conduct such review,
which
 
Colby Pharma Lupeol License 07-0170.11
 
Page 6 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
review may be performed by any employee of WARF as well as by any attorney or
registered CPA designated by WARF, upon reasonable notice and during regular
business hours.
 
C.           If a royalty payment deficiency is determined, Licensee shall pay
the royalty deficiency outstanding within thirty (30) days of receiving written
notice thereof, plus interest on outstanding amounts as described in Section
4F(i).
 
D.           If a royalty payment deficiency for a calendar year exceeds five
percent (5%) of the royalties paid for that year, then Licensee shall be
responsible for paying WARF's reasonable, documented out-of-pocket expenses
incurred with respect to such review.
 
Section 7.                      Term and Termination.
 
A.           The term of this license shall begin on the effective date of this
Agreement and continue until this Agreement is terminated as provided herein or
until the date that no Licensed Patent remains an enforceable patent.
 
B.           Licensee may terminate this Agreement at any time for any reason by
giving at least ninety (90) days' written and unambiguous notice of such
termination to WARE. Such a notice shall be accompanied by a statement of the
reasons for termination, which shall have no bearing on the effectiveness of
such termination.
 
C.           WARF may terminate this Agreement by giving Licensee at least
ninety (90) days written notice if the Date of First Commercial Sale does not
occur on or before December 31, 2020.
 
           D.           In the event that Licensee fails to meet any Funding
Milestones, WARF may terminate this Agreement if upon thirty (30) days' written
and unambiguous notice Licensee fails to meet that Funding Milestone. The
termination of this Agreement under this Section 7D shall in no way be
understood to provide Licensee the right to receive a refund of the equity
securities provided as a license fee under Section 4A or relieve Licensee of its
obligation to provide such equity securities to WARF as provided in the Equity
Agreement.
 
           E.           WARF may terminate this Agreement by giving Licensee at
least ninety (90) days written notice if Licensee fails to meet a
Commercialization Milestone. The termination of this Agreement under this
Section 7E shall in no way be understood to provide Licensee the right to
receive a refund of the equity securities provided as a license fee under
Section 4A or relieve Licensee of its obligation to provide such equity
securities to WARF as provided in the Equity Agreement.
 
           F.           If Licensee at any time defaults in the timely payment
of any monies due to WARF or the timely submission to WARF of any Development
Report or commits any material breach of any other covenant herein contained and
Licensee fails to remedy any such material breach within ninety (90) days after
written notice thereof by WARF, or if Licensee files a petition under any
bankruptcy or insolvency act, or has any such petition filed against it which is
not dismissed within sixty (60) days, or offers any component of the Licensed
Patents to its creditors as collateral, WARF may, at its option, terminate this
Agreement by giving notice of termination to Licensee.
 
          G.           Upon the termination of this Agreement, Licensee and its
sublicensee(s) shall remain obligated to provide an accounting for and to pay
royalties earned up to the date of the termination and any minimum royalties
shall be prorated as of the date of termination by the number of days elapsed in
the applicable calendar year.

Colby Pharma Lupeol License 07-0170.11
 
Page 7 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 


H.           Upon the termination of this Agreement, Licensee shall pay to WARF,
within thirty (30) days of termination, any unpaid patent fees accrued under
Section 4D prior to the date of termination, including any patent fees accrued
during the Accrual Period.
 
I.           Waiver by either party of a single breach or default, or a
succession of breaches or defaults, shall not deprive such party of any right to
terminate this Agreement in the event of any subsequent breach or default.
 
Section 8.                      Assignability.
 
This Agreement may not be transferred or assigned by Licensee without the prior
written consent of WARF, which shall not be unreasonably withheld; except
however, that Licensee may assign this Agreement, and all of its rights
hereunder, to a person or entity that acquires all or substantially all of the
business or assets of Licensee (or that portion thereof to which this Agreement
pertains) in each case whether by merger, acquisition, operation of law or
otherwise, provided that such assignee agrees in writing to be bound by the
terms and conditions of this Agreement. Subject to the foregoing, this Agreement
shall bind and inure to the benefit of each party's permitted successors or
assigns.
 
Section 9.                      Contest of Validity.
 
In the event Licensee or its sublicensee(s) contests the validity of any
Licensed Patent, Licensee shall continue to pay royalties with respect to that
patent as if such contest were not underway until the patent is adjudicated
invalid or unenforceable by a court of last resort.
 
Section 10.                      Enforcement.
 
A.           WARF intends to protect the Licensed Patents against infringers or
otherwise act to eliminate infringement, when, in WARF's sole judgment, such
action may be reasonably necessary, proper, and justified. In the event that
Licensee believes there is infringement of any Licensed Patent under this
Agreement which is to Licensee's substantial detriment, Licensee shall provide
WARF with notification and reasonable evidence of such infringement. WARF shall
have the sole and exclusive right to determine whether or not any action should
be taken regarding any infringement of the Licensed Patents (at WARF's cost and
for WARF's benefit), and such proceedings shall be under the exclusive control
of WARF. Upon request by WARF, Licensee shall take action, join in an action,
and otherwise provide WARF with such assistance and information as may be
reasonable and useful to WARF in connection with WARF's taking such action (if
the cause of action arose during the term of this Agreement and WARF reimburses
Licensee for Licensee's reasonable out-of-pocket expenses). Any recovery of
damages by WARF as a result of such action shall be applied first in pro-rata
satisfaction of any un-reimbursed expenses and attorneys' fees of WARF and of
Licensee, if any, relating to the action. The balance remaining from any such
recovery shall be distributed seventy-five (75%) to WARF and twenty-five (25%)
to Licensee.
 
B.           If any infringement of the Licensed Patents which is to the
substantial detriment of Licensee has not been discontinued within six (6)
months after written request by Licensee to WARF, and WARF has not by the end of
such period taken reasonable action intended to abate or terminate the
infringing action as soon as possible, and Licensee's rights are still exclusive
hereunder, Licensee shall have the right, upon receipt of WARF's written
consent, to file a lawsuit to seek to stop such activity at its own expense.
During such litigation Licensee shall act in good faith to preserve WARF's
right, title and interest in and to the Licensed Patent, and shall keep WARF
advised as to the status of the litigation, and shall not enter into a
settlement of such litigation in any manner that will negatively effect the
rights of WARF or the rights afforded to the Licensed Patents, without WARF's
express written consent. Upon

Colby Pharma Lupeol License 07-0170.11
 
Page 8 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
request by Licensee, WARF shall provide Licensee with such assistance and
information as may be reasonable and useful to Licensee in connection with
Licensee's taking such action (if the cause of action arose during the term of
this Agreement and Licensee reimburses WARF for WARF's reasonable out-of-pocket
expenses). Any recovery of damages by Licensee as a result of such action shall
be applied first in pro-rata satisfaction of any un-reimbursed expenses and
attorneys' fees of Licensee and of WARF, if any, relating to the action. The
balance remaining from any such recovery shall be distributed seventy-five (75%)
to Licensee and twenty-five (25%) to WARF. Nothing herein shall permit or allow
Licensee to commence any action for infringement of the Licensed Patent for any
activity allowed under a settlement arrangement entered into by WARF in good
faith with a third party infringer for past infringing activities. In no event
shall this Section 10B be construed to limit Licensee's right to seek joinder of
WARF in any proceeding in which WARF refuses to join or in which WARF refuses to
provide consent for Licensee to bring such action.
 
Section 11.                      Patent Marking.
 
Licensee shall insure that it and its sublicensee(s) applies patent markings
that meet all requirements of U.S. law, 35 U.S.C. § 287, with respect to all
Products subject to this Agreement.
 
Section 12.                      Product Liability; Conduct of Business.


A.           Licensee shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold WARF and the inventors of the Licensed
Patents harmless against all claims and expenses, including legal expenses and
reasonable attorneys' fees, arising out of the death of or injury to any person
or persons or out of any damage to property and against any other claim,
proceeding, demand, expense and liability of any kind whatsoever (other than
patent infringement claims) resulting from the production, manufacture, sale,
use, lease, consumption or advertisement of Products arising from any right or
obligation of Licensee and its sublicensee(s) hereunder. WARF at all times
reserves the right to select and retain counsel of its own to defend WARF's
interests at WARF's own expense.
 
B.           Licensee warrants that prior to initiating any clinical trial for a
Product under this Agreement it will maintain and continue to maintain liability
insurance coverage appropriate to the risk involved in marketing the products
subject to this Agreement, and that such insurance coverage lists WARF and the
inventors of the Licensed Patents as additional insureds. Within thirty (30)
days prior to the initiating of any such clinical trial and thereafter annually
between January 1 and January 31 of each year, Licensee will present evidence to
WARF that such coverage is being maintained. In addition, Licensee shall provide
WARF with at least thirty (30) days' prior written notice of any change in or
cancellation of the insurance coverage effecting the rights and obligations
provided hereunder.
 
Section 13.                      Use of Names.
 
Licensee and its sublicensee(s) shall not use WARF's name, the name of any
inventor of inventions governed by this Agreement, or the name of the University
of Wisconsin in sales promotion, advertising, or any other form of publicity
without the prior written approval of the entity or person whose name is being
used.
 
Section 14.                      United States Government Interests.
 
It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research, during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C. §
200-212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations, to a
 
Colby Pharma Lupeol License 07-0170.11
 
Page 9 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced the invention of such Licensed Patents for governmental purposes. Any
license granted to Licensee in this Agreement shall be subject to such right.
 
Section 15.                      Miscellaneous.
 
This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of Wisconsin. If any provisions of this Agreement are
or shall come into conflict with the laws or regulations of any jurisdiction or
any governmental entity having jurisdiction over the parties or this Agreement,
those provisions shall be deemed automatically deleted, if such deletion is
allowed by relevant law, and the remaining terms and conditions of this
Agreement shall remain in full force and effect. If such a deletion is not so
allowed or if such a deletion leaves terms thereby made clearly illogical or
inappropriate in effect, the parties agree to substitute new terms as similar in
effect to the present terms of this Agreement as may be allowed under the
applicable laws and regulations. The parties hereto are independent contractors
and not joint venturers or partners.
 
Section 16.                      Notices.
 
Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the earlier of the
time when actually received as a consequence of any effective method of
delivery, including but not limited to hand delivery, transmission by
telecopier, or delivery by a professional courier service or the time when sent
by certified or registered mail addressed to the party for whom intended at the
address below or at such changed address as the party shall have specified by
written notice, provided that any notice of change of address shall be effective
only upon actual receipt.
 
 
(a)
Wisconsin Alumni Research Foundation
Attn: Managing Director
614 Walnut Street
Madison, Wisconsin 53726

 



 
(b)
Colby Pharmaceutical Company
Attn:  Managing Director
1095 Colby Avenue, Suite C
Menlo Park, California 94025

 





Section 17.                      Integration.
 
This Agreement constitutes the full understanding between the parties with
reference to the subject matter hereof, and no statements or agreements by or
between the parties, whether orally or in writing, except as provided for
elsewhere in this Section 17, made prior to or at the signing hereof, shall vary
or modify the written terms of this Agreement. Neither party shall claim any
amendment, modification, or release from any provisions of this Agreement by
mutual agreement, acknowledgment, or otherwise, unless such mutual agreement is
in writing, signed by the other party, and specifically states that it is an
amendment to this Agreement.
 
Section 18.                      Confidentiality.
 
Both parties agree to keep any information identified as confidential by the
disclosing party, confidential using methods at least as stringent as each party
uses to protect its own confidential information. "Confidential Information"
shall include Licensee's development plan and development


Colby Pharma Lupeol License 07-0170.11
 
Page 10 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
reports, the Licensed Patents and all information concerning them and any other
information marked confidential or accompanied by correspondence indicating such
information is confidential exchanged between the parties hereto. Except as may
be authorized in advance in writing by WARF, Licensee shall grant access to the
Confidential Information only to its own employees involved in research relating
to the Licensed Patents and Licensee shall require such employees to be bound by
this Agreement as well. Licensee agrees not to use any Confidential Information
to its advantage and WARF's detriment, including but not limited to claiming
priority to any application serial numbers of the Licensed Patents in Licensee's
patent prosecution. The confidentiality and use obligations set forth above
apply to all or any part of the Confidential Information disclosed hereunder
except to the extent that:
 
(i)           Licensee or WARF can show by written record that it possessed the
information prior to its receipt from the other party;
 
(ii)           the information was already available to the public or became so
through no fault of the Licensee or WARF;
 
(iii)           the information is subsequently disclosed to Licensee or WARF by
a third party that has the right to disclose it free of any obligations of
confidentiality; or
 
(iv)           five (5) years have elapsed from the expiration of this
Agreement.
 
Section 19.                      Force Majeure.
 
Neither party hereto shall be responsible for any failure to perform or delay in
performing its obligations under this Agreement if such failure or delay is
caused by acts of God, war, terrorism, strikes, revolutions, lack or failure of
transportation facilities, laws or governmental regulations or other causes
which are beyond the reasonable control of such party. A case of force majeure
shall be notified to the other party in writing within fifteen (15) days after
the party becomes aware of its occurrence.
 
Section 20.                      Authority.
 
The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.
 
 
Colby Pharma Lupeol License 07-0170.11
 
Page 11 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.
 
WISCONSIN ALUMNI RESEARCH FOUNDATION
 
By: /s/Craig J. Christianson                    Date: _______, ____
    Craig J. Christianson, Director of Licensing
 
[signature3.jpg]

Colby Pharma Lupeol License 07-0170.11
 
Page 12 of 23

--------------------------------------------------------------------------------

 

APPENDIX A
 
A.           "Licensed Patents" shall refer to and mean those patents and patent
applications listed on Appendix B attached hereto, and any subsequent patent
application owned by WARF, but only to the extent it claims priority to and an
invention described in a patent application listed on Appendix B.
 
B.           "Products" shall refer to and mean any and all products that employ
or are in any way discovered, developed or produced by the practice of an
invention covered by a Valid Claim or the manufacture, use, sale, import,
export, sale or transfer of which would otherwise constitute infringement of any
Valid Claim.
 
C.           "Date of First Commercial Sale" shall mean the date when cumulative
sales to the retail market of Products exceeds $100,000.
 
D.           "Net Sales" shall mean, in the case of Products that are sold or
leased, the amount billed or invoiced to the end user of Products (regardless of
uncollectible accounts) less (1) trade and/or quantity discounts, credits,
refunds and rebates actually taken by the customer in such amounts as are
customary in the trade; (2) any shipping costs; (3) allowances or credits
because of returned or rejected Products; (4) sales and value added taxes,
tariffs, duties and use taxes directly imposed on the sale of Products and
actually paid by Licensee or its sublicensee(s); and (5) reasonable and
customary rebates and similar payments made with respect to sales paid for by
any governmental or regulatory authority such as, by way of illustration and not
in limitation, programs in the applicable territory that are equivalent or
similar to Federal or state Medicaid, Medicare or similar state programs in the
United States. "Net Sales" for a Product that is transferred to a third party
for promotional purposes without charge or at a discount shall be the average
invoice price to the end user of that type of Product during the applicable
calendar quarter. If any Products are incorporated and sold in combination with
other products for a single unit price, the Net Sales for such Products shall be
a percentage of the unit price, the percentage being determined by dividing the
invoice price to end-users of Products by the invoice price to end-users of the
combination product which includes such Product. A "sale" shall not include
transfers or dispositions for bona fide charitable purposes or when Products are
distributed alone, prior to receiving regulatory approval for sale or use of
such Products, for pre-clinical, clinical, regulatory or governmental regulatory
purposes for which no compensation or financial benefit is received by, or
accrued to, Licensee or its sublicensee(s).
 
E.           "Development Report" shall mean a written account of Licensee's
progress under the development plan having at least the information specified on
Appendix D to this Agreement, and shall be sent to the address specified on
Appendix D.
 
F.           "Licensed Field" shall be limited to the field of human
nutraceuticals, preventatives, therapeutics and diagnostics.
 
G.           "Licensed Territory" shall be all countries and territories of the
world except for those countries and/or territories in which (i) Licensee has
declined to pay the foreign patent filing fees in accordance with Section
4E(ii); and (ii) no further Licensed Patents can be filed in such countries
and/or territories.
 
H.           "Equity Agreement" shall refer to and mean the Equity Agreement of
even date herewith entered into by the parties hereto.
 
I.           "Effective Date" shall mean the date of the Agreement first set
forth above.
 
J.           "Non-Commercial Research Purposes" shall mean the use of the
inventions of the Licensed Patents for academic research purposes or other
not-for-profit research purposes not involving the use of the inventions of the
Licensed Patents to perform services (i) for third parties for a fee or for the
 


Colby Pharma Lupeol License 07-0170.11
 
Page 13 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 


production or manufacture of products for sale to third parties, or (ii) for the
performance of research wherein a for-profit entity receives a right, whether
actual or contingent, to the results of the research.
 
K.           "Valid Claim" shall mean (a) a claim of an issued and unexpired
Licensed Patent, which has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal
having expired, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise; and (b) any then-currently pending
claim of a pending patent application included within the Licensed Patents,
which claim was filed in good faith and has not been abandoned or finally
disallowed without the possibility of appeal or the re-filing of said
application.
 


Colby Pharma Lupeol License 07-0170.11
 
Page 14 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 


APPENDIX B
 
LICENSED PATENTS
 
REFERENCE
NUMBER
COUNTRY
PATENT
NUMBER
ISSUE
DATE
APPLICATION
SERIAL NUMBER



 
LUPEOL ANTI-TUMOR AGENT AND USES THEREOF; MUKHTAR)
 
P04188US
UNITED STATES
   
10/906,691



 


Colby Pharma Lupeol License 07-0170.11
 
Page 15 of 23
[initial2.jpg]

--------------------------------------------------------------------------------

 


APPENDIX C
 
WARF ROYALTY REPORT
 
License:
   
Agreement No:
 
Inventor:
   
P#:
P
Period Covered:
From:
        /                /
 
Through:
        /                /
Prepared By:
   
Date:
 
Approved By:
   
Date:
 



If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.
 
Report Type:
¨
Single Product Line Report:




 
¨
Multiproduct Summary Report. Page 1 of ___________ Pages




 
¨
Product Line Detail. Line: _________ Tradename: _________ Page: _____________



Report Currency:
¨
U. S. Dollars
¨
Other
 



Country
Gross Sales
* Less Allowances
Net Sales
Royalty Rate
Period Royalty Amount
This Year
Last Year
U.S.A.
           
Canada
           
Europe:
                                                                               
               
Japan
           
Other:
                                                                   
TOTAL:
       
 
 



 
Total Royalty:
 
    Conversion Rate:
 
    Royalty in U.S. Dollars:
$



The following royalty forecast is non-binding and for WARF's internal planning
purposes only:
 
Royalty Forecast Under This Agreement: Next Quarter: _________ Q2: _________ Q3:
_________Q4: _________
 
*      On a separate page, please indicate the reasons for returns or other
adjustments if significant.
Also note any unusual occurrences that affected royalty amounts during this
period.
To assist WARF's forecasting, please comment on any significant expected trends
in sales volume.



 
Colby Pharma Lupeol License 07-0170.11
 
Page 16 of 23
[initial2.jpg]
 